Exhibit 10.1

GUARANTOR JOINDER AGREEMENT

THIS GUARANTOR JOINDER AGREEMENT (this “Agreement”) dated as of February 16,
2016, is by and between each of the parties listed on the signature pages hereto
(each a “New Subsidiary”) and SunTrust Bank, in its capacity as Administrative
Agent, under the Credit Agreement dated as of June 12, 2015 (as amended,
modified, supplemented, increased and extended from time to time, the “Credit
Agreement”) by and among MOLINA HEALTHCARE, INC., a Delaware corporation (the
“Borrower”), the Guarantors identified therein, the Lenders identified therein
and SunTrust Bank, as Administrative Agent, Swingline Lender and Issuing Bank.
Capitalized terms used herein and not otherwise defined shall have the meanings
assigned to such terms in the Credit Agreement.

The Loan Parties are required by Section 5.10 of the Credit Agreement to cause
the New Subsidiary to become a “Guarantor.” Accordingly, the New Subsidiary
hereby agrees with the Administrative Agent as follows:

1. The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a party to
the Credit Agreement and a “Guarantor” for all purposes of the Credit Agreement
and shall have all of the obligations of a Guarantor thereunder as if it had
executed the Credit Agreement. The New Subsidiary hereby ratifies, as of the
date hereof, and agrees to be bound by, all of the terms, provisions and
conditions applicable to the Guarantors contained in the Credit Agreement.
Without limiting the generality of the foregoing terms of this paragraph 1, the
New Subsidiary hereby, jointly and severally together with the other Guarantors,
guarantees to the Administrative Agent, each Lender, each Affiliate of a Lender
that enters into Bank Products or Hedging Transactions with the Borrower or any
Subsidiary, and each other holder of the Obligations, as provided in Article X
of the Credit Agreement, as primary obligor and not as surety, the prompt
payment of the Obligations in full when due (whether at stated maturity, as a
mandatory prepayment, by acceleration or otherwise) strictly in accordance with
the terms thereof.

2. The New Subsidiary hereby represents and warrants to the Administrative Agent
that the exact legal name and state of organization of the New Subsidiary is as
set forth on the signature page hereto.

3. The address of the New Subsidiary for purposes of all notices and other
communications is the address set forth for any Loan Party in Section 11.1 of
the Credit Agreement.

4. The New Subsidiary hereby waives acceptance by the Administrative Agent and
the Lenders of the guaranty by the New Subsidiary under Article X of the Credit
Agreement.

5. This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts (including by telecopy), and
all of said counterparts taken together shall be deemed to constitute one and
the same instrument.

[Guarantor Joinder Agreement]



--------------------------------------------------------------------------------

6. This Agreement and any claims, controversy, dispute or cause of action
(whether in contract or tort or otherwise) based upon, arising out of or
relating to this Agreement and the transactions contemplated hereby shall be
construed in accordance with and be governed by the Law (without giving effect
to the conflict of law principles thereof except for Sections 5-1401 and 5-1402
of the New York General Obligations Law) of the State of New York.

[Signature Page Follows]

[Guarantor Joinder Agreement]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Administrative Agent, for the
benefit of the holders of the Obligations, has caused the same to be accepted by
its authorized officer, as of the day and year first above written.

 

Molina Pathways, LLC,

a Delaware limited liability company

By:  

/s/ Craig Bass

Name:   Craig Bass Title:   President

Pathways Health and Community Support LLC,

a Delaware limited liability company

By:  

/s/ Terry Bayer

Name:   Terry Bayer Title:   President

The Redco Group, Inc.,

a Pennsylvania corporation

By:  

/s/ Terry Bayer

Name:   Terry Bayer Title:   President

Family Preservation Services, Inc.,

a Virginia corporation

By:  

/s/ Terry Bayer

Name:   Terry Bayer Title:   President

[Guarantor Joinder Agreement]

Signature Page

 

-3-



--------------------------------------------------------------------------------

Camelot Care Centers, Inc.,

an Illinois corporation

By:  

/s/ Terry Bayer

Name:   Terry Bayer Title:   President

AmericanWork, Inc.,

a Delaware corporation

By:  

/s/ Terry Bayer

Name:   Terry Bayer Title:   President

Pathways of Massachusetts LLC,

a Delaware limited liability company

By:  

/s/ Terry Bayer

Name:   Terry Bayer Title:   President

Pathways of Maine, Inc.,

a Maine corporation

By:  

/s/ Terry Bayer

Name:   Terry Bayer Title:   President

Pathways Community Services LLC,

a Delaware limited liability company

By:  

/s/ Terry Bayer

Name:   Terry Bayer Title:   President

[Guarantor Joinder Agreement]

 

-4-



--------------------------------------------------------------------------------

Children’s Behavioral Health, Inc.,

a Pennsylvania corporation

By:  

/s/ Terry Bayer

Name:   Terry Bayer Title:   President

College Community Services,

a California corporation

By:  

/s/ Terry Bayer

Name:   Terry Bayer Title:   President

Pathways of Idaho LLC,

a Delaware limited liability company

By:  

/s/ Terry Bayer

Name:   Terry Bayer Title:   President

Family Preservation Services of North Carolina, Inc.,

a North Carolina corporation

By:  

/s/ Terry Bayer

Name:   Terry Bayer Title:   President

Pathways of Arizona, Inc.,

an Arizona corporation

By:  

/s/ Terry Bayer

Name:   Terry Bayer Title:   President

[Guarantor Joinder Agreement]

 

-5-



--------------------------------------------------------------------------------

Pathways Community Services LLC,

a Pennsylvania limited liability company

By:  

/s/ Terry Bayer

Name:   Terry Bayer Title:   President

Family Preservation Services of Florida, Inc.,

a Florida corporation

By:  

/s/ Terry Bayer

Name:   Terry Bayer Title:   President

 

Acknowledged and accepted: SUNTRUST BANK, as Administrative Agent By:  

/s/ Katherine Bass

Name:  

Katherine Bass

Title:  

Director

[Guarantor Joinder Agreement]

 

-6-